Title: From John Adams to François Adriaan Van der Kemp, 5 February 1813
From: Adams, John
To: Van der Kemp, François Adriaan



Dear Sir
Quincy Feb. 5. 1813.

I want to see, that “triffling wreath” the Castigation of Mr Dow.” and the “sketches of Calvin and servetus.” Dr Morse, I suspect, must think you, no Friend to the Peace and Order of the Churches.! No Orthodox Clergy will correct you. No! No! They will call you Deist! perhaps Atheist! certainly No Christian! And such Billingsgate, will be as good a refutation as the Politicians have given me by calling me a Monarchist, and an Englishman and a Scotchman; and a Jacobin and a Frenchman, a Democrat and an Apostate; for with all these elegant epithets have they decorated me. Stridentibus Diabolis, omnibus.
Professor Pearson, at the Inauguration of Professor Peck said “Oratio in linguâ vernaculâ, arrectis Auribus expectatur.”
I hope you have learned that your Charles Elliot is alive and well: and has bought Buckminsters Library.
You ask me “what are Colours”? A New Englandman, you must know, always answers a question, by asking another. Unadulterated Novanglus alias Yankee as I am; I ask what is light? And as a genuine Yankee, commonly puts half a dozen questions, in answer to one, I demand, What are the “Suns rays”? What is Light? What is Heat? What is cold? Have you read John Lock? Bishop Berckley? Here I might Stop, for I have put my half dozen: but as I have an Ambition to excell, my Countrymen I will put, one more than ordinary, Have you read David Hume? There! You have now Seven questions for your one.
Is “time and Wealth, to make Experiments”!!! I am astonished that you know so little of your Friend of thirty years or so. you might as rationally write to the Bones of Washington in their Vault at Mount Vernon “Dear, venerable Relicks, you have Wealth and Leisure to make Experiments, upon Light and Colours, heat and cold!”
Of Newton, with profound Reverence I deem, and so I do, of Barrow his Predecessor and Preceptor. But what subjects, moral or Philosophical is are exhausted? A few mathematical Problems and Theorems have been exhausted,  because demonstrated. Newton himself, his Character Works and History, are to this hour, a Mystery unriddled to the World. Price Priestly, Jebb. Kippis and others told me that there were then in being, one hundred and Fifty Manuscripts of Sir Isaac, which have never been published; all in the Possession of a Noble Family in England who would never permit them to be printed. Why is this? Because Newton was a Heretick, and Schismatic as bad as you are.
We glory in our American Liberty of the Press. But what is it? Neither you, nor I, could find one Editor, or Printer, who would publish, your Sentiments or mine, on Religion or Government, at his own risque. We must advance every Doit of the expence; and then he would not dare to let his name be known. Is there a conspiracy of Religion Government Learning and Science against Human Nature?
I am not Scientific nor learned in Stoves nor Chimnies. Franklin Rumford, and J. Q. A. I honour for their attention to my Comfort but never pretended to study either. They may be all œconomical, but I would not Surrender the beauty, vivacity and Light handsom blaze for all this dull heat. I believe in Rumford more than either of the others: but no Body dares execute his Theory in Perfection.
Now again for Erastus. I hinted in my last that there had been a sect of Erastians, in England, at the time of Oliver Cromwell. No less than John Milton and James Harrington, Men, not much inferiour to Isaac Newton, I believe were of that heretical and Schismatic Sect. Dr Johnson says in his Life of Milton, that thoough he was a firm Believer in the Christian Religion, he never belonged to any Church, never communicated with any Church. Harrington in his writings sufficiently shews that he was no advocate for Churches.
To make this Letter, a perfect Higgledy Piggledy, I will now return to the light.
The word, Light, Signifies a simple Idea, a simple sensation; a simple apprehension; a simple Perception, of Animal Minds, received, caused, excited, through the Eye, by some cause. What is that cause? The sun; a Candle; a flame of Fire? But what is the Sun? what a Flame?
The word heat is another, a sensation. caused by what? Cold is another. What is the cause? I wish wh well to all who are engaged in these virtuous and meritorious Speculations and experiments. but neither my Nerves, Senses or Reason can give them any assistance.
I am as for thirty two or three years
John AdamsCan you tell me any Thing about Semter? or Michaelis?
Have you ever read Xenophon upon Democracy? If you have not, I advise you to read him in Greek; not in any Translation, latin french or English. He pretends not to dispute the wisdom of The Athenians in establishing a Democracy: but having established it he is clear and possitive that they are right in choosing the Worst Citizens for their Rulers, as they did from year to year: because none but the Worst Citizens could possibly execute the Trust or give Satisfaction to their Electors.
You talk of my Wealth.! you must have been told, and believed extravagant Lies. . . . I have given to John William Willink of Amsterdam, four times more Money than I and all my sons Daughters, and grand Children are worth in the World. Yet the son of that good Friend would not oblige me so much as to take a Family dinner with me. Sic transit Gloria Mundi!
